       Case 2:18-cv-03661-JZB Document 14 Filed 12/28/18 Page 1 of 2



 1   Charles S. Price (006197)
     DICKINSON WRIGHT PLLC
 2   1850 North Central Avenue, Suite 1400
     Phoenix, AZ 85004
 3
     Phone: (602) 285-5000
 4   Fax: (602) 285-5100
     cprice@dickinsonwright.com
 5   Attorneys for Plaintiff
 6                    IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
     Xcentric Ventures, LLC, d/b/a Ripoff             Case No. 2:18-cv-03661-JZB
 9   Report.com,
                                                      STIPULATION FOR EXTENSION
10                 Plaintiff,                         OF TIME TO ANSWER

11          v.

12   Joshua Polloso Epifaniou and Pierre Zarokian,

13                 Defendants.

14
           Plaintiff Xcentric Ventures, LLC d/b/a RipoffReport.com and Defendant Pierre
15
     Zarokian hereby stipulate that the time for Defendant Pierre Zarokian to answer the
16
     Complaint herein may be extended from January 2, 2019 to January 16, 2019.
17
           DATED this 28thth day of December, 2018.
18
                                             DICKINSON WRIGHT PLLC
19
                                             /s/ Charles S. Price
20                                           Charles S. Price
                                             1850 North Central Avenue, Suite 1400
21                                           Phoenix, AZ 85004

22                                           PIERRE ZAROKIAN

23                                           /s/ Pierre Zarokian (with permission)
                                             Pierre Zarokian
24                                           Submit Express
                                             1201 N. Pacific Avenue, Suite 103
25                                           Glendale, CA 91202

26

                                               1
       Case 2:18-cv-03661-JZB Document 14 Filed 12/28/18 Page 2 of 2



 1
                                 CERTIFICATE OF SERVICE
 2
            I hereby certify that on the 28th day of December 2018, I electronically
 3   transmitted the attached document to the Clerk’s Office using the CM/ECF Systems for
 4   filing and transmittal of a Notice of Electronic Filing to the CM/ECF registrant and with
 5   a paper copy being sent via U.S. Mail to non CM/ECF user:
 6          Pierre Zarokian
 7          Submit Express
            1201 North Pacific Avenue
 8          Suite 103
            Glendale, CA 91202
 9
10   /s/ Susan Johnson
11
12
13

14
     PHOENIX 64225-16 516794v1
15
16

17
18
19
20
21
22
23
24
25
26

                                                2
